DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The abstract of the disclosure is objected to because the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required.  See MPEP § 608.01(b).

Claim Objections
3.	Claim 1 is objected to because of the following informalities: please, substitute “and prevents cell migration during or after surgery” (line 11) with --and [[is sized and configured to prevent cell migration during or after surgery--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Young (US PG Pub No. 2006/0293746 A1). 
Referring to Figures 1-3, 1A, 7, and 8, Young ‘746 discloses an intraocular lens implantable in an eye comprising:
an optical portion (19) adapted for placement in the lens capsule of the eye and for directing light toward the retina of the eye (Abstract); 
an annular ring having an outer diameter and an inner diameter (Figures 1-3 – the outermost 1/3 of annular ring 21 comprises a thickness having an outer diameter and an inner diameter, and is therefore broadly interpreted to read on “an annular ring”; Figures 1A, 7, and 8 – the outer band of annular ring 21B comprises a thickness having an outer diameter and an inner diameter, and is therefore broadly interpreted to read on “an annular ring”); 
at least one elongated fixation member (15 and/or 17) coupled to said optical portion for use in fixing said intraocular lens in the eye; where the outer diameter of the annular ring contacts the elongated fixation member (Figures 1, 1A, and Figure 7) and where the inner diameter of the annular ring contacts the optical portion of the intraocular lens (Figures 1-3, 7, and 8); and 
a cell barrier portion (the particular metes and bounds of the “a portion” are not recited in the claim language, and therefore said “a cell barrier portion” is broadly interpreted as portion 29 of Figures 1-3, and portions 29A and/or portion 29B of Figures 7 and 8) circumscribing the optical portion (Figure 7 and Figure 8; Abstract; [0027]); wherein the cell barrier portion is integral ([0016] and [0032]) with the optical portion and prevents cell migration during or after surgery (Abstract; [0032]; [0033]) and wherein the cell barrier portion does not focus light on the retina of the eye (Abstract; [0027]; [0032]).
See below for annotated Figure 3 and Figure 8 of Young ‘746:


    PNG
    media_image1.png
    256
    352
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    292
    448
    media_image2.png
    Greyscale

Regarding claim 6, Young ‘746 discloses where the entire intraocular lens comprises a single material ([0010]; [0016]; [0028]; [0029]; [0032]; [0038]).
Regarding claim 7, Young ‘746 discloses where the intraocular lens comprises an acrylate (PMMA or polyhydroxyethylmethacrylate  – see [0028] and [0038]).
Regarding claim 10, Young ‘746 discloses where the optical portion is 5.5 millimeters or less in diameter ([0031]).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US PG Pub No. 2006/0293746 A1) in view of Morgan (US PG Pub No. 2011/0054603 A1; cited in Applicant’s IDS).
Young ‘746 discloses the invention as claimed, except for particularly disclosing where the intraocular lens comprises at least two elongated fixation members that have an outer diameter of 13.5 millimeters or less. However, this is already known in the art. For example, Morgan ‘603 teaches an intraocular lens (10) having at least two elongated fixation members (14) that have an outer diameter of 13.5 millimeters or less (paragraph [0015] discloses overall dimensions of the IOL 10 as being between 10.5mm and 14mm, preferably 12.5mm, which range includes “13.5 millimeters or less”). 
It would have been an obvious matter of design choice to have the fixation members have an outer diameter of 13.5 mm or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US PG Pub No. 2006/0293746 A1) in view of Morgan (US PG Pub No. 2011/0054603 A1; cited in Applicant’s IDS).
Young ‘746 discloses the invention as claimed, except for particularly disclosing where the outer diameter of the annular ring is 7 millimeters or less. However, this is already known in the art. For example, Morgan ‘603 teaches an intraocular lens (10) comprising an annular ring (30) where the outer diameter of the annular ring is 7 millimeters or less (paragraph [0015] discloses the diameter of optic 12, which includes annular 30, as between 4.5mm and 7.0mm).
It would have been an obvious matter of design choice to have where the outer diameter of the annular ring is 7 millimeters or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US PG Pub No. 2006/0293746 A1) in view of Morgan (US PG Pub No. 2011/0054603 A1; cited in Applicant’s IDS).
Young ‘746 discloses the invention as claimed, except for particularly disclosing where the inner diameter of the annular ring is 6 millimeters or less. However, this is already known in the art. For example, Morgan ‘603 teaches an intraocular lens (10) comprising an annular ring (30) where the inner diameter of the annular ring is 6 millimeters or less (paragraph [0015] discloses the diameter of optic 12, which includes annular 30, preferably being between 5mm-6mm, therefore the inner diameter of the annular ring would be 6mm or less).
It would have been an obvious matter of design choice to have where the inner diameter of the annular ring is 6 millimeters or less, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US PG Pub No. 2006/0293746 A1) in view of Ran (US 7,063,723; cited in Applicant’s IDS).
	Young ‘746 discloses the invention as claimed, except for particularly disclosing further comprising a membrane that contacts the inner diameter of the annular ring and an outer diameter of the optical portion. However, Ran ‘723 teaches an intraocular lens implantable in an eye (see fig. 1A-E) comprising: an optical portion (12a) adapted for placement in the lens capsule of the eye and for directing light toward the retina of the eye (column 2, In 15-18); an annular ring (fig. 1 see ring 21; column 2, In 48-50). Ran ‘723 further teaches the lens comprising a membrane (fig. 1 C see membrane 16a; column 2, In 21-24) that contacts the inner diameter of the annular ring (fig. 1C see membrane 16a contacts inner diameter near passage 24) and an outer diameter of the optical portion (fig. 1C see membrane 16a contacts outer diameter of lens 12a). Ran ‘723 further teaches membranes may be disposed on either side of the optic (column 2, In 34-35). It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the teaching of a thin membrane contacting both the annular ring and the optic of the intraocular lens, as taught by Ran ‘723 (Column 2, Lines 40-42), with the invention of Young ‘746, in order to support the optical portion in the ring.

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US PG Pub No. 2006/0293746 A1) in view of Lai et al. (US 6,805,712; cited in Applicant’s IDS).
	Young ‘746 discloses the invention as claimed, including the lens may be formed of different biocompatible materials that are hard and rigid and those capable of being folded including soft acrylic materials ([0038] and [0040]). Young ‘746 did not particularly disclose where the intraocular lens comprises a polysiloxane. 
Lai et al. ‘712 teaches an IOL in the same field of endeavor that can comprise a polysiloxane (col. 2 lines 34-39) for the purpose of providing a highly refractive lens. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use polysiloxane in the fabrication of the intraocular lens of Young ‘746, as taught in Lai et al. ‘712, in order to provide a soft, foldable, highly refractive lens that will improve a patient’s vision.

Response to Arguments
13.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub No. 2006/0142855 A1 (annular ring 42 or annular ring 46; “cell barrier portion” 40, which sharp edge 40 is NOT disclosed as focusing light on the retina of the eye)
US PG Pub No. 2014/0288645 A1
US PG Pub No. 2008/0077238 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774